DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the coaxial cathode model is corresponding to the inner hole in shape and size” in line 4-5. The meaning of “corresponding to” is not clear. Appropriate correction is required.
The term “breakable” in claim 1 (line 5 and line 16) is a relative term which renders the claim indefinite. The term “breakable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All materials are breakable under certain conditions. Please define the scope of “breakable”.
Claim 1 recites “the surface of the inner hole” in line 12-13, 16 and 19. Does it mean the inner surface of the hollow metal part? Appropriate clarification is required.
Claim 1 recites “by virtue of a hollow structure of the metal part” in line 14. What does it mean?
Claim 1 recites “fusing the breakable structures” in line 16. The definition of “fuse” is to “join or blend to form a single entity”. This step is to break the coaxial cathode not to fuse. Appropriate correction is required.
Claims 1 and 2 recite “inner hole” in line 3, line 11 of claim 1 and line 4 and line 6 of claim 2. What is “inner hole”? The hollow portion of the metal part? Appropriate clarification is required.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
CN106424733 (IDS dated 07/13/2020) discloses (Abstract) a 3D printing and electrolytic polishing-combined machining system for a CoCrMo alloy dental crown, comprising a selective laser melting printing device and an electrolytic polishing device. The polishing system is not used for polishing the inner wall of a metal part. 
US 6,203,689 (IDS dated 07/13/2020) teaches a method for polishing the inner surface of an article. US 6,203,689 discloses that an electrode is inserted into a deep hole of the article, which is to be polished and the electrode acts as a cathode, while the article acts as an anode (Col 2, Ln 40-67). 6,203,689 further discloses that electrolyte is supplied to the space between the electrode and the article (Col 2, Ln 40-67).
The combination of CN106424733 and US 6,203,689 does not teach sealing an inner hole of the metal part, reversing the electrical property of an electrode, and breaking an electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733